WALLACE, JUDGE:
On March 23, 1981, the claimant’s wife, Mary S. West, was driving a 1975 Pontiac owned by the claimant north on Route 19 in Wyoming County when she struck a pothole and damaged *130■the right rear tire and rim of the automobile. The claimant seeks to recover $209.20 for that damage.
The State neither insures nor guarantees the safety of motorists travelling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the respondent to be found liable for road defects of this type, the claimant must prove that the respondent had actual or constructive knowledge of the defect. Davis v. Department of Highways, 11 Ct.Cl. 150 (1976). The claimant did not meet that burden of proof; therefore, this claim must be denied.
Claim disallowed.